DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-48 are pending in the case. Claims 1, 15, and 16 are independent claims. Claims 17-48 are newly added.

Priority
The instant application is a continuation of application 15/405,122. Acknowledgement is made of Applicant’s claim for domestic benefit of parent application 15/405,122 filed 01/12/2017, which is a child of application 14/815,898 filed 06/07/2015, which is a child of application PCT/US2015/034607, which claims priority of provisional applications 62/032,562, 62/044,994, and 62/129,835 filed on 08/02/2014, 09/02/2014, and 03/07/2015, respectively. However, Applicant is not granted the earliest priority date of 08/02/2014 for purposes of applying prior art in the current rejection, because provisional application 62/032,562 fails to disclose the claimed limitations of the instant application. Notably, provisional application 62/032,562 contains no reference to at least a second contact that causes switching from displaying the first user interface of the user interface for editing the watch face to displaying a second user interface of the user interface for editing the watch face that visually indicates that the second user interface is for editing one or more complications of the plurality of complications on the watch face. Thus, Examiner recognizes 09/02/2014 as the earliest priority date.

Information Disclosure Statement
The multiple information disclosure statements filed include a significant number of references yet the relevance of some of these references is unclear. Given the numerous references submitted, Examiner has provided a cursory review of the cited art so as to consider the information disclosure statements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10-16, 18-20, 25-29, 31-33, and 38-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US 2016/0054710 A1).

Regarding claim 1, Jo teaches an electronic device, comprising:
a touch-sensitive display (FIG. 1, [0030], [0034], and [0036], FIG. 2 and [0053]: watch/wearable device includes a touch-sensitive display);
one or more processors ([0101]; controller 210 of FIG. 2 and [0043]);
a memory (memory 260 of FIG. 2 and [0101]); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors ([0101]), the one or more programs including instructions for:
displaying a watch face that includes a plurality of complications and an indication of time (FIGS. 4A-B, [0060], and [0063-0064]: various watch faces may be displayed. For example, watch screen 402 includes a plurality of complications, such as first icon 420 and second icon 430. Note that watch screen 402 as an example is arbitrary and any watch screen 401-406 may be the watch face);
while displaying the watch face, detecting a first contact on the touch-sensitive display (FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1001, while a watch screen, like watch screen 402 represented by watch screen 1110, is displayed, a first contact is detected on the touch-sensitive display via touch input 1111.);
in response to detecting the first contact on the touch-sensitive display, displaying a user interface for editing the watch face (FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1003 of FIG. 10 and in operation 1101 of FIG. 11, a user interface for editing the watch face is displayed);

in response to detecting the second contact on the touch-sensitive display, switching from displaying the first user interface of the user interface for editing the watch face to displaying a second user interface of the user interface for 

	Regarding claim 3, Jo further teaches the electronic device of claim 1, the one or more programs further including instructions for: while displaying the second user interface of the user interface for editing the watch face: visually indicating a first complication of the plurality of complications on the watch face (FIG. 11 and [0095]: in operation 1105, while the second UI is displayed, a first complication like variable icon 1160 is visually indicated); while visually indicating the first complication, detecting an input; and in response to detecting the input, editing the first complication (FIG. 10 and [0093], FIG. 11 and [0095]: “The first variable icon 1160 is changed in response to a user's toggle input”).

Regarding claim 4, Jo further teaches the electronic device of claim 3, wherein the watch face comprises an affordance representing an application, wherein the affordance is displayed as the first complication, wherein the affordance indicates a first set of information obtained from the application (FIG. 11 and [0095], FIG. 7A and [0083]: for example, the first complication corresponding to a health application, as supported in [0044], is represented by an affordance via variable icon 1160. For example, a first set of information is exemplified in icon 701 which includes a gauge form 725, text 720, start point 730, and target point 735), and wherein editing the first complication comprises updating the affordance to indicate a second set of information obtained from the application ([0060], FIG. 10 and [0093], FIG. 11 and [0095], FIG. 7A and [0084]: the first variable icon 1160 can be updated to indicate a second set of information obtained from the health application. For example, a second set of information can be seen in icon 705 which includes text 720 and number 740; See also FIG. 7B and [0085] for additional examples of variations of information for the health application).

Regarding claim 5, Jo further teaches the electronic device of claim 3, wherein the watch face comprises an affordance representing an application, wherein the affordance is displayed as the first complication, wherein the affordance indicates a first set of information obtained from the application (FIG. 11 and [0095], FIG. 7A and [0083]: for example, the first complication corresponding to a health application, as supported in [0044], is represented by an affordance via variable icon 1160. For example, a first set of information is exemplified in icon 701 which includes a gauge form 725, text 720, start point 730, and target point 735), wherein editing the first complication comprises updating 

Regarding claim 10, Jo further teaches the electronic device of claim 1, the one or more programs further including instructions for: while displaying the user interface for editing the watch face, detecting an input; and in response to detecting the input: ceasing to display the user interface for editing the watch face; and maintaining display of the watch face (FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1102, an input is detected while the UI for editing the watch face is displayed. The UI for editing the watch face is ceased and the watch face is maintained as evident in subsequent operation 1103 of FIG. 11. This is also evident in operations 1011-1013 of FIG. 10.).

Regarding claim 11, Jo further teaches the electronic device of claim 1, the one or more programs further including instructions for: while displaying the first user interface of the user interface for editing the watch face: detecting an input; and in response to detecting the input, editing the indication of time (FIG. 10 and [0093], FIG. 11 and [0095]: the indication of time can be edited by the user selecting a watch screen, like watch screen 404 of watch screens 401-406, as seen in operations 1011-1013 of FIG. 10.).

Regarding claim 12, Jo further teaches the electronic device of claim 1, wherein: the indication of time includes a plurality of visible divisions of time, and wherein the plurality comprises a first number of visible divisions of time (FIG. 4A and [0066]: for example, the indication of time as shown in watch screen 402 includes a plurality of visible divisions of time, showing hourly divisions); and the one or more programs further include instructions for: detecting an input; and in response to detecting the input, changing the first number of visible divisions of time in the plurality of visible divisions of time to a second number of visible divisions of time in the plurality of visible divisions of time (FIG. 10 and [0093], FIG. 11 and [0095]: if the initial watch screen is watch screen 402, then another watch screen like watch screen 403 may be selected. The first number of visible divisions from 12 changes to a second number of 1. Alternatively, if the initial watch screen is watch screen 403, then another watch screen like watch screen 402 may be selected, which would change the first number from 1 to a second number 12).

Regarding claim 13, Jo further teaches electronic device of claim 12, wherein the second number is greater than the first number (FIG. 10 and [0093], FIG. 11 and [0095]: if the initial watch screen is watch screen 403, then another watch screen like watch screen 402 may be selected, which would change the first number from 1 to a second number 12).

Regarding claim 14, Jo further teaches the electronic device of claim 12, wherein the second number is less than the first number (FIG. 10 and [0093], FIG. 11 and [0095]: 

Regarding claim 43, Jo further teaches the electronic device of claim 1, wherein the watch face that includes a plurality of complications and an indication of time is a first watch face of a plurality of watch faces (FIGS. 4A-B, [0060], [0063-0064], FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1003 watch screen, like among watch screens 401-406, can be selected to edit the indication of time as seen in FIGS. 4A-B. As supported in [0095], “Although not illustrated, a user can select a watch screen to be edited in the watch screen editing mode”. Continuing the example, the watch face, like watch screen 405, is a first watch face of a plurality of watch face).

Regarding claim 44, Jo further teaches the electronic device of claim 43, the one or more programs further including instructions for:
displaying a second watch face of the plurality of watch faces that includes a second plurality of complications and a second indication of time, wherein the second watch face of the plurality of watch faces is different from the first watch face of the plurality of watch faces (FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1003 a second watch screen can be selected. Second watch screen may include a plurality of complications as supported by any watch screen seen in FIG. 4A or 4B and [0066-0069]. Second watch screen may also include a second indication of time represented by watch icon as seen in any of 801-807 in FIG. 8A and [0087]. The second watch screen may be 
while displaying the second watch face of the plurality of watch faces, detecting a third contact on the touch-sensitive display (FIG. 10 and [0093], FIG. 11 and [0095]: Continuing the example, second watch face 406 may include a watch icon/second indication of time as described in [0087] and FIG. 8A. While displaying the second watch face, a second contact represented by operation 1104 on the editing button 1150 on touch-sensitive display is detected);
in response to detecting the third contact on the touch-sensitive display, displaying a user interface for editing the second watch face of the plurality of watch faces (FIG. 10 and [0093], FIG. 11 and [0095]: in response to the third contact being detected, a user interface for editing the second watch face is displayed as seen in operation 1105);
while displaying a first user interface of the user interface of the user interface for editing the second watch face of the plurality of watch faces that visually indicates that the first user interface of the user interface for editing the second watch face of the plurality of watch faces is for editing the second indication of time, detecting a fourth contact on the touch-sensitive display (FIG. 10 and [0093], FIG. 11 and [0095]: while a first UI is displayed visually indicating that the first UI is for editing the second indication of time, as seen at operation 1101 when the first UI is made smaller and an editing button 1150 appears, a fourth contact is detected which corresponds to operation 1104 in which the editing button 1150 is selected); and


Regarding claims 15, 18-20, 25-29, 45, and 46, the claims recite a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a touch-sensitive display device ([0009] and [0105]; FIG. 1, [0030], [0034], and [0036], FIG. 2 and [0053]: watch/wearable device includes a touch-sensitive display), the one or more programs including instructions for operations with corresponding limitations to the electronic device of claims 1, 3-5, 10-14, 43, and 44 respectively, and are, therefore, rejected on the same premises.

Regarding claims 16, 31-33, 38-42, 47, and 48, the claims recite a method comprising steps with corresponding limitations to the electronic device of claims 1, 3-5, 10-14, 43, and 44, respectively, and are, therefore, rejected on the same premises.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2016/0054710 A1), in view of Jong et al. (US 2014/0250391 A1).

Regarding claim 2, Jo teaches the electronic device of claim 1. Although Jo teaches a second contact, Jo does not explicitly teach wherein the second contact is a swipe.
Jong teaches wherein the second contact is a swipe (FIG. 6 and FIGS. 8A-B, [0089-0090], and [0095]: a second contact transitions from the first user interface as seen in FIG. 6 to a second user interface as seen in FIG. 8B).


Regarding claim 17, the claim recites a non-transitory computer-readable storage medium with corresponding limitations to the electronic device of claim 2 and is, therefore, rejected on the same premise.

Regarding claim 30, the claim recites a method with corresponding limitations to the electronic device of claim 2 and is, therefore, rejected on the same premise.

Claims 6, 7, 21, 22, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2016/0054710 A1), in view of Tamas et al. (US 2012/0218201 A1).

Regarding claim 6, Jo teaches the electronic device of claim 3. Although Jo teaches visually indicating the first complication and the second complication (FIG. 11 and [0095]), Jo does not explicitly teach the one or more programs further including 
Tamas teaches while displaying the second user interface of the user interface for editing the watch face and visually indicating the first complication of the plurality of complications: detecting a third contact; and in response to detecting the third contact: ceasing to visually indicate the first complication; and visually indicating a second complication of the plurality of complications, the second complication different from the first complication (FIGS. 5a and 6a, [0039], and [0048]: while displaying a UI and visually indicating a first complication, a contact is detected that causes the first complication/functional object 41 to cease being visually indicated and a second complication/functional object 42 to be visually indicated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual indication of first and second complications as disclosed in Jo to incorporate the teachings of Tamas and include while displaying the second user interface of the user interface for editing the watch face and visually indicating the first complication of the plurality of complications: detecting a third contact; and in response to detecting the third contact: ceasing to visually indicate the first complication; and visually indicating a second complication of the plurality of complications, the second complication different from the first 

Regarding claim 7, Jo in view of Tamas teaches the electronic device of claim 6. Jo further teaches the one or more programs further including instructions for: while displaying the second user interface of the user interface for editing the watch face and visually indicating the second complication (FIG. 11 and [0095]: in operation 1105, while the second UI is displayed, a second complication like variable icon 1170 is visually indicated), detecting a second input; and in response to detecting the second input, editing the second complication ([0060], FIG. 10 and [0093], FIG. 11 and [0095]: the second complication is also edited in response to detecting a user input, like a toggle).

Regarding claims 21 and 22, the claims recite a non-transitory computer-readable storage medium with corresponding limitations to the electronic device of claims 6 and 7, respectively, and are, therefore, rejected on the same premises.

Regarding claims 34 and 35, the claims recite a method with corresponding limitations to the electronic device of claims 6 and 7, respectively, and are, therefore, rejected on the same premises.

Claims 8, 9, 23, 24, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2016/0054710 A1), in view of Reid et al. (US 2011/0181521 A1).

	Regarding claim 8, Jo teaches the electronic device of claim 1. Jo does not explicitly teach the one or more programs further including instructions for: displaying a paging affordance on the user interface for editing the watch face, wherein the paging affordance indicates an editable aspect of the watch face, a position of the editable aspect within a sequence of editable aspects, and a total number of editable aspects within the sequence of editable aspects
	Reid teaches displaying a paging affordance on the user interface for editing the watch face, wherein the paging affordance indicates an editable aspect of the watch face, a position of the editable aspect within a sequence of editable aspects, and a total number of editable aspects within the sequence of editable aspects (FIG. 6 and [0075-0076]: a paging affordance corresponds to the set of graphical buttons 172, 174, 176, and 178. For example, an editable aspect indicated includes “order”. This “order” editable aspect is positioned last within the sequence of editable aspects. A total of 4 editable aspects is also indicated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jo to incorporate the teachings of Reid and include displaying a paging affordance on the user interface for editing the watch face, wherein the paging affordance indicates an editable aspect of the watch face, a position of the editable aspect within a sequence of editable aspects, and a total 

	Regarding claim 9, Jo teaches the electronic device of claim 1. Jo does not explicitly teach the one or more programs further including instructions for: while displaying the user interface for editing the watch face: displaying an indicator of position along a series of positions, the indicator indicating a first position along the series; detecting a second input; and in response to detecting the second input, updating the indicator of position to indicate a second position along the series, wherein the indicator of position along a series of positions indicates a position of a currently displayed option for editing an aspect of the watch face.
	Reid teaches electronic device of claim 1, the one or more programs further including instructions for: while displaying the user interface for editing the watch face: displaying an indicator of position along a series of positions, the indicator indicating a first position along the series; detecting a second input (FIG. 7 and [0076-0077]: a slider indicator 194/indicator of position along a series of positions is displayed. The slider indicator 194 indicates a first position along the series of positions on graphical slider 192. The slider indicator 194 indicates a position of a currently selected option for an editable aspect/z-order along a series of selectable options for the editable aspect/z-order of the visually indicated element/block 2 of the content to be edited; [0072]: block 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the editing of the editable aspect of Jo to incorporate the teachings of Reid and include displaying an indicator of position along a series of positions, the indicator indicating a first position along the series, wherein the indicator of position along a series of positions indicates a position of a currently selected option for an editable aspect along a series of selectable options for the editable aspect of the visually indicated element of the clock face; and in response to detecting the input: update the indicator of position to indicate a second position along the series. Doing so would allow the user to more quickly and flexibly adjust the editable aspect, as opposed to discrete toggle inputs to shift from one option to the next option, as well as display to the user the various options available represented by the series of positions to satisfactorily customize the editable aspect. The use of the indicator along a series of positions could also allow for the user to edit an editable aspect at a more granular level, like the color of an editable aspect, rather than potentially alter the whole component of the editable aspect, as seen in Jo. Accordingly, 

Regarding claims 23 and 24, the claims recite a non-transitory computer-readable storage medium with corresponding limitations to the electronic device of claims 8 and 9, respectively, and are, therefore, rejected on the same premises.

Regarding claims 36 and 37, the claims recite a method with corresponding limitations to the electronic device of claims 8 and 9, respectively, and are, therefore, rejected on the same premises.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

Regarding amended claim 1, Jo is silent as to a user interface for editing the indication of time included in a particular watch face.

Examiner respectfully disagrees.

not exclude other watch faces from also including the indication of time. The claim language of the independent claims further does not offer details regarding “an indication of time” that would preclude the teachings of Jo. As an example, Jo discloses a UI for editing the indication of time as seen at operation 1101 (please review at least FIG. 4B and [0069], FIG. 10 and [0093], FIG. 11 and [0095]). The user may edit the indication of time included in a watch screen, like watch screen 405, by selecting another watch screen. Here, the indication of time pertains to indicating that the time is 12:34. When the user selects another watch screen, like watch screen 406 for example, the user is able to edit this indication of time for 12:34, changing the indication of 12:34 included in the watch screen 405 from an analog scheme to a digital scheme. Both watch screens display the indication of time of 12:34. To this end, the claim language does not offer sufficient details of an “indication of time” that would preclude the prior art. The claim language also does not preclude the indication of time from being included in multiple watch screens. Another insufficient aspect, in light of Applicant’s arguments and at least FIG. 15 of the instant application, is that the claim language does not limit editing the indication of time while also maintaining the display of the watch face or without changing to another watch face. Therefore, independent claim 1, and similarly independent claims 15 and 16, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US 2016/0054710 A1). The remaining dependent claims are rejected with the appropriate reference or combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171